Exhibit 10.19

 

Lake View Tech Center I

Suffolk, Virginia

Third Amendment to Agreement

 

THIRD AMENDMENT TO AGREEMENT

 

THIS THIRD AMENDMENT TO AGREEMENT (the “Amendment”) is made and entered into as
of the 9th day of September, 2005, by and between LVTC ONE, LLC, (“Seller”) and
INLAND REAL ESTATE ACQUISITIONS, INC., an Illinois corporation (“Buyer”).

 

W I T N E S S E T H:

 

WHEREAS, Landonomics Group and Buyer entered into that certain Agreement dated
as of July 14, 2005, as amended by Amendments to Agreement dated August 11, 2005
and August 25, 2005 (collectively, the “Agreement”), for the sale and purchase
of the property commonly known as Lake View Technology Center, 115 Lake View
Parkway, located in the Town of Suffolk, Virginia (the “Property”).

 

WHEREAS, Landonomics Group assigned its interest in and to the Agreement to
Seller.

 

WHEREAS, Buyer and Seller have mutually agreed to amend certain provisions of
the Agreement.

 

NOW THEREFORE, in consideration of the foregoing, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Buyer and Seller agree as follows:

 

1.     Paragraph 1 of the Agreement, second sentence, is hereby amended and
restated as follows: Purchaser shall have a period of ten (10) days after
Purchaser’s receipt of the Survey to be provided by Seller as its due diligence
period in regard to its review of title and survey. Purchaser shall have until
5:00 p.m. (Chicago, Illinois time) on the tenth day (or if the tenth day is a
Saturday, Sunday or legal holiday, on the following Monday) within which to
notify Seller of any objection to title and survey. If Purchaser does not
receive the Survey by September 27, 2005, then due diligence with regard to
title and survey, and the Closing of the transaction, shall be extended day for
day for each day of delay in delivery of the Survey to Purchaser beyond
September 27, 2005.  Except for the review of title and survey provided herein,
and Seller’s obligation to deliver to Purchaser prior to Closing a copy of the
existing roof warranty on the original building (approx. 70,000 s.f.), Purchaser
waives its right to object to other due diligence items effective as of
September 9, 2005.

 

2.     This Amendment may be executed in one or more counterparts, each of which
shall constitute an original and all of which taken together shall constitute
one Amendment. Each person executing this Amendment represents that such person
has full authority and legal power to do so and bind the party on whose behalf
he or she has executed this Amendment. Any counterpart to this Amendment may be
executed by facsimile copy and shall be binding on the parties.

 

3.     As modified herein, the terms and conditions of the Agreement are hereby
ratified by Seller and Purchaser and otherwise remain unmodified and in full
force and effect.

 

Signatures on following page.

 

--------------------------------------------------------------------------------


 

 

Seller:

 

 

 

LVTC ONE, LLC

 

 

 

By:

/s/ Ronald Ferrin

 

Name:

Ronald Ferrin

 

Title:

     Manager

 

 

 

 

 

Buyer:

 

 

 

INLAND REAL ESTATE

 

ACQUISITIONS, INC.

 

 

 

BY:

/s/ S. Joseph Cosenza

 

Name:

S. Joseph Cosenza

 

Title:

     President

 

2

--------------------------------------------------------------------------------


 

SECOND AMENDMENT TO AGREEMENT

 

THIS SECOND AMENDMENT TO AGREEMENT (the “Amendment”) is made and entered into as
of the 25th day of August, 2005, by and between LVTC ONE, LLC, (“Seller”) and
INLAND REAL ESTATE ACQUISITIONS, INC., an Illinois corporation (“Buyer”).

 

W I T N E S S E T H:

 

WHEREAS, Landonomics Group and Buyer entered into that certain Agreement dated
as of July 14, 2005, as amended by Amendment to Agreement dated August 11, 2005
(collectively, the “Agreement”), for the sale and purchase of the property
commonly known as Lake View Technology Center, 115 Lake View Parkway, located in
the Town of Suffolk, Virginia (the “Property”).

 

WHEREAS, Landonomics Group has assigned its interest in and to the Agreement to
Seller.

 

WHEREAS, Buyer and Seller have mutually agreed to amend certain provisions of
the Agreement.

 

NOW THEREFORE, in consideration of the foregoing, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Buyer and Seller agree as follows:

 

1.     Paragraph 1 of the Agreement, second sentence, is hereby amended and
restated as follows: Purchaser shall have until 5:00 p.m. (Chicago, Illinois
time) on Friday, September 9, 2005 as its due diligence period in regard to its
investigations of the Property.

 

2.     This Amendment may be executed in one or more counterparts, each of which
shall constitute an original and all of which taken together shall constitute
one Amendment. Each person executing this Amendment represents that such person
has full authority and legal power to do so and bind the party on whose behalf
he or she has executed this Amendment.  Any counterpart to this Amendment may be
executed by facsimile copy and shall be binding on the parties.

 

3.     As modified herein, the terms and conditions of the Agreement are hereby
ratified by Seller and Purchaser and otherwise remain unmodified and in full
force and effect.

 

Signatures on following page.

 

--------------------------------------------------------------------------------


 

 

Seller:

 

 

 

LVTC ONE, LLC

 

 

 

By:

/s/ Ronald Ferrin

 

 

Name:

Ronald Ferrin

 

 

Title:

Partner

 

 

 

 

 

 

Buyer:

 

 

 

INLAND REAL ESTATE ACQUISITIONS,

 

INC.

 

 

 

By:

/s/ S. Joseph Cosenza

 

 

Name:

Joseph Cosenza

 

 

Title:

President

 

 

--------------------------------------------------------------------------------


 

AMENDMENT TO AGREEMENT

 

THIS AMENDMENT TO AGREEMENT (the “Amendment”) is made and entered into as of the
11th day of August, 2005, by and between LANDONOMICS GROUP (as the original
seller party), and LVTC ONE, LLC, (“Seller”) and INLAND REAL ESTATE
ACQUISITIONS, INC., an Illinois corporation (“Buyer”).

 

W I T N E S S E T H:

 

WHEREAS, Landonomics Group and Buyer entered into that certain Agreement dated
as of July 14, 2005 (the “Agreement”), for the sale and purchase of the property
commonly known as Lake View Technology Center. 115 Lake View Parkway, located in
the Town of Suffolk, Virginia (the “Property”).

 

WHEREAS, Landonomics Group is an affiliated party of Seller and has agreed to
assign its interest in and to the Agreement to Seller.

 

WHEREAS, Buyer and Seller have mutually agreed to amend certain provisions of
the Agreement.

 

NOW THEREFORE, in consideration of the foregoing, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Buyer and Seller agree as follows:

 

1.     Landonomics Group hereby assigns all of its right, title and interest in
and to the Agreement to Seller and Seller hereby accepts such assignment and
agrees to be bound by the terms thereof as if Seller had originally been a party
thereto.

 

2.     Paragraph 1 of the Agreement, second sentence, is hereby amended and
restated as follows: Purchaser shall have until 5:00 p.m.. (Chicago, Illinois
time) on Friday, August 26, 2005 as its due diligence period in regard to its
investigations of the Property.

 

3.     This Amendment may be executed in one or more counterparts, each of which
shall constitute an original and all of which taken together shall constitute
one Amendment. Bach person executing this Amendment represents that such person
has full authority and legal power to do so and bind the party on whose behalf
he or she has executed this Amendment. Any counterpart to this Amendment may be
executed by facsimile copy and shall be binding on the parties.

 

--------------------------------------------------------------------------------


 

4.     As modified herein, the terms and conditions of the Agreement are hereby
ratified by Seller and Purchaser and otherwise remain unmodified and in full
force and effect.

 

 

Seller:

 

 

 

LVTC ONE, LLC

 

 

 

By:

/s/ John Gorman

 

 

Name:

John Gorman

 

 

Title:

Manager

 

 

 

 

 

 

LANDONOMICS GROUP

 

 

 

By:

/s/ Robert I. Parker

 

 

Name:

Robert I. Parker

 

 

Title:

SVP

 

 

 

 

Buyer:

 

 

 

INLAND REAL ESTATE ACQUISITIONS,

 

INC.

 

 

 

By:

/s/ Charles V. Benvenuto

 

 

Name:

Charles V. Benvenuto

 

 

Title:

Authorized Agent

 

 

2

--------------------------------------------------------------------------------


 

[g221751kui001.jpg]

Inland Real Estate Acquisitions, Inc.

2901 Butterfield Road

Oak Brook, IL 60523

Phone: (630) 218-4948 Fax: 630-218-4935

www.inlandgroup.com

 

Revised: July 7, 2005

 

Landonomics Group (Seller)

Attn: Ron Ferrin, President

2215 York Road, Suite 209

Oak Brook, IL 60523

 

Re:          Lake View Technology Center I

Suffolk, Virginia

 

Dear Ron:

 

This letter represents this corporation’s offer to purchase the Lake View
Technology Center I with 110,007 net rentable square feet, situated on
approximately                   acres of land, located at 115 Lakeview Parkway,
Suffolk, VA 23434.

 

The above property shall include all the land and buildings and common
facilities, as well as all personalty within the buildings and common areas,
supplies, landscaping equipment, and any other items presently used on the site
and belonging to owner, and all intangible rights relating to the property.

 

This corporation or its nominee will consummate this transaction on the
following basis:

 

1.       The total purchase price shall be $24,537,558.00 all cash, plus or
minus prorations, with no mortgage contingencies, to be paid at closing on
October 7, 2005 following the acceptance of this agreement (see Paragraph 11).
 Purchaser shall have a 30 day due diligence period following the acceptance of
this Agreement.

 

Purchaser shall allocate the land, building and depreciable improvements prior
to closing.

 

2.       There are no real estate brokerage commissions involved in this
transaction.

 

3.       Seller represents and warrants (to the best of the Seller’s knowledge),
that the above referenced property is leased to the GSA / U.S. Joint Forces
Command, as shown on Exhibit A attached, on modified net leases (with landlord
paying its own insurance costs and roof maintenance) covering the building and
all of the land, parking areas, reciprocal easements and REA/OEA agreements (if
any), for the entire terms and option periods. Any concessions given to any
tenants that extend beyond the closing day shall be settled at closing by Seller
giving a full cash credit to Purchaser for any and all of those concessions.

 

4.       Seller warrants and represents (to the best of the Seller’s knowledge),
that the property is free of violations, and the interior and exterior
structures are in a good state of repair, free of leaks, structural problems,
and mold, and the property is in full compliance with Federal, State, City and
County ordinances, including ADA compliance, environmental laws and concerns,
and no one has a lease that exceeds the lease term stated in said leases, nor
does anyone have an option or right of first refusal to purchase or extend, nor
is there any contemplated condemnation of any part of the property, nor are
there any current or contemplated assessments.

 

5.       Seller warrants and represents (to the best of the Seller’s knowledge),
that during the term of the leases the GSA / U.S. Joint Forces Command is
responsible for and pays all the operating expenses relating to the property
(with landlord paving its own insurance costs

 

--------------------------------------------------------------------------------


 

and roof maintenance) on a prorata basis, over a base year cap and subject to
CPI limits, including but not limited to, real estate taxes, REA/OEA agreements,
utilities, all common area maintenance, parking lot and the building, etc.

 

Prior to closing, Seller shall not enter into or extend any agreements without
Purchaser’s approval and any contract presently in existence not accepted by
Purchaser shall be terminated by Seller. Any work presently in progress on the
property shall be completed by Seller prior to closing.

 

6.       Ten (10) days prior to closing Seller shall furnish Purchaser with
estoppel letters acceptable to Purchaser from all tenants, guarantors, and
parties to reciprocal and/or operating easement agreements, if applicable.

 

7.       Seller is responsible for payment of any leasing brokerage fees or
commissions which are due any leasing brokers for the existing leases stated
above or for the renewal of same.

 

8.       This offer is subject to Seller supplying to Purchaser prior to closing
a certificate of insurance from the tenant in the form and coverage acceptable
to Purchaser for the closing, unless, of course, tenant self-insures.

 

9.       It is understood that Purchaser will obtain a Level 1 Environmental
Report (Level 2 if required) which Seller will supply to Purchaser 10 days prior
to closing Seller shall have said reports, which must be acceptable to
Purchaser, updated and re-certified to Purchaser at closing, all at Seller’s
cost.

 

10.     The above sale of the real estate shall be consummated by conveyance of
a special warranty deed from Seller to Purchaser’s designee, with the Seller
paying any city, state, or county transfer taxes for the closing, and Seller
agrees to cooperate with Purchaser’s lender, if any, and the money lender’s
escrow.

 

11.     The closing shall occur through Chicago Title & Trust Company, in
Chicago, Illinois with Nancy Castro as Escrowee, 30 days following acceptance of
this agreement, at which time title to the above property shall be marketable;
i.e., free and clear of all liens, encroachments and encumbrances, and an ALTA
form B owner’s title policy with complete extended coverage and required
endorsements, waiving off all construction, including 3.1 zoning including
parking and loading docks, and insuring all improvements as legally conforming
uses and not as non-conforming or conditional uses, paid by Seller, shall be
issued, with all warranties and representations being true now and at closing
and surviving the closing, and each party shall be paid in cash their respective
credits, including, but not limited to, security deposits, rent and expenses,
with a proration of real estate taxes based on the provisions of the Lease (at
Purchaser’s option) on the greater of 110% of tho most recent bill or latest
assessment, or the estimated assessments for 2004 and 2005 using tho Assessor’s
formula for these sales transactions, with a later reproration of taxes when the
actual bills are received. At closing, no credit will be given to Sellers for
any past due, unpaid or delinquent rents.

 

12.     It is understood that the Purchaser must obtain an appraisal of the
property prepared by an MAI or other qualified appraiser, acceptable to
Purchaser or Purchaser’s lender, if any, prior to Closing and shall deliver
copies of such appraisal to Purchaser within 10 days of the acceptance of this
offer and shall cause the appraiser to ro-certify for an appraised amount not
less than the Purchase Price and re-issue said appraisal to, and in the name of,
Purchaser or Purchaser’s lender, all at Purchaser’s cost.

 

13.     Neither Seller (Landlord) nor tenant shall be in default on any lease or
agreement at closing, nor is there any threatened or pending litigation.

 

14.     Seller warrants and represents that he has paid all unemployment taxes
to date.

 

2

--------------------------------------------------------------------------------


 

15.     Prior to closing, Seller shall furnish to Purchaser copies of all
guarantees and warranties which Seller received from any and all contractors and
sub-contractors pertaining to the property. This offer is subject to Purchaser’s
satisfaction that all guarantees and warranties survive the closing and are
assignable and transferable to any titleholder now and in the future.

 

16.     This offer is subject to the property being 100% occupied at the time of
closing, with the GSA / U.S. Joint Forces Command occupying their space, open
for business, and paying full rent, including CAM, tax and insurance current, as
shown on Exhibit A attached.

 

17.     Fifteen (15) days prior to closing, Seller must provide the title as
stated above and a current Urban ALTA/ACSM spotted survey in accordance with the
minimum standard detail requirements for ALTA/ACSM Land Title surveys jointly
established and adopted by ALTA and ACSM in 1999 and includes all outlots and
all Table A optional survey responsibilities and acceptable to Purchaser and the
title company.

 

18.     Seller agrees to immediately make available and disclose all information
that Purchaser needs to evaluate the above property, including all inducements,
abatements, concessions or cash payments given to tenants, and for CAM, copies
of the bills. Seller agrees to cooperate fully with Purchaser and Purchaser’s
representatives to facilitate Purchaser’s evaluations and reports, including at
Purchaser’s cost, if required, a one-year audit of the books and records of the
property.

 

This offer is, of course, predicated upon the Purchaser’s review and written
approval of the existing leases, new leases, lease modifications (if any), all
tenant correspondence, REA/OEA agreements, tenants’ and guarantors’ financial
statements, representations of income and expenses made by Seller, site
inspection, environmental, appraisal, etc., and at Purchaser’s cost, if
required, a one year of audited operating statements on said property is
required that qualifies, complies with and can be used in a public offering.

 

If this offer is acceptable, please sign the original of this letter and initial
each page, keeping copies for your files and returning the original to me by
July 8, 2005.

 

 

Sincerely,

 

 

ACCEPTED:

INLAND REAL ESTATE ACQUISITIONS, INC.

 

or nominee

By:

/s/ Ronald B. Ferrin

 

 

 

 

Date:

7/14/05

 

/s/ G. JOSEPH COSENZA

 

 

G. Joseph Cosenza

 

Vice Chairman

 

 

 

 

JC/sc

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT - A

Lake View Technology Center I - Suffolk, Virginia

 

TENANTS

 

S.F.

 

ANNUAL
BASE RENT

 

MONTHLY
BASE RENT

 

RENT
PER SQ. FOOT

 

LEASE
COMMENCEMENT
DATE

 

LEASE
EXPIRATION
DATE

 

GSA - U.S. Joint Forces Command

 

68,330

 

1,248,389.10

 

104,032.43

 

$

18.27

 

17-May-2004

 

16-May-2014

 

GSA - U.S. Joint Forces Command

 

41,677

 

958,571.00

 

79,880.92

 

$

23.00

 

6-Oct-2004

 

5-Oct-2014

 

Totals

 

110,007

 

2,206,960.10

 

183,913.34

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------